The disclosure is objected to because of the following informalities:  In the specification on page 12, line 15, “F” should apparently read --f2--.  In the amended abstract on line 11, “relates” should evidently be --related--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 15, lines 4, 6, and 10, “preferably” renders the claim vague and indefinite as to the scope (MPEP §§ 2173.05(c) and (d)).  Claim 17 depends from a canceled claim.
Claims 1-12, 16, and 18-22 are allowable over the prior art, which neither teaches nor fairly suggests detecting muscle-related signals using first and second measurement frequencies and comparing respective phases of the signals to a reference phase for evaluating phase changes in the orthosis or prosthesis actuator control system as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 105771182 A:			abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774